Name: Commission Regulation (EEC) No 3858/89 of 20 December 1989 laying down detailed implementing rules for the import arrangements applicable to products falling within CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19, originating in third countries which are not contracting parties to GATT, other than the People' s Republic of China
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  cooperation policy
 Date Published: nan

 22. 12, 89 Official Journal of the European Communities No L 374/37 COMMISSION REGULATION (EEC) No 3858/89 of 20 December 1989 laying down detailed implementing rules for die import arrangements applicable to products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19, originating in third countries which are not contracting parties to GATT, other than the People's Republic of China the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as amended by Regulation (EEC) No 1903/89 (*), and Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (6), as amended by Regulation (EEC) No 990/89f); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products covered by CN codes 0714 10 10, 0714 10 90 and 0714 90 10 and originating in certain third countries ('), as last amended by Regulation (EEC) No 3846/89 (2), and in particular Article 2 thereof, Whereas, pursuant to Regulation (EEC) No 430/87, the maximum import levy for manioc and similar products originating in third countries which are not contracting parties to GATT, other than the People's Republic of China, is 6 % for certain quantities laid down in the case of (a) products used for purposes other than human consumption and (b) products of the types used for human consumption ; whereas the detailed implementing rules concerned, as last adopted by Commission Regulation (EEC) No 983/89 (3), should be consolidated and adjusted in the light of the experience gained ; Whereas in particular it is advisable to make sure that the origin of the products is correct by requiring that certain documents issued by the countries concerned be presented in order to obtain an import licence ; whereas under arrangements introduced several years ago, one of the requirements, when applying for an import licence for products originating in Vietnam, is that a certificate issued on the initiative of the exporting country should be presented ; Whereas, moreover, it is advisable, in order to discourage operators from applying for abnormally high quantities, to specify that the person applying for an import licence should provide proof of the quantities loaded and consigned to the Community ; whereas it is also advisable to provide for a maximum quantity per application, and to specify that the quantity applied for may in no case exceed that for which the proof referred to above has been presented ; Whereas the supplementary detailed rules normally applicable to the management of such quotas should also be set out, in particular those regarding the lodging of applications, the issuing of licences and the monitoring of actual imports ; whereas those detailed rules either supplement or derogate from the provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for HAS ADOPTED THIS REGULATION : Article 1 Products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 and originating in third countries which are not contracting parties to GAIT, other than the People's Republic of China, shall qualify under the arrangements provided for in Article 1 (2) of Regulation (EEC) No 430/87, subject to the quantities specified in (d) of that paragraph and subject to the provisions of this Regulation . Article 2 Applications for import licences for the purpose of release for free circulation of products as referred to in Article 1 may be lodged in any Member State and the import licences shall be valid throughout the Community. The provisions of the fourth indent of Article 5 ( 1 ) of Regulation (EEC) No 3719/88 shall not apply. TITLE I Special provisions A. Products for uses other than human consumption Article 3 1 . Applications for import licences for products falling within CN codes 0714 10 99 and 0714 90 19 : (') OJ No L 43, 13 . 2. 1987, p. 9 . (2) See page 3 of this Official Journal . (3) OJ No L 103, 15. 4. 1989, p. 35. 0 OJ No L 331 , 2. 12. 1988, p. 1 . 0 OJ No L 184, 30. 6. 1989, p. 22. ( «) OJ No L 94, 7. 4. 1989, p. 13. 0 OJ No L 106, 18 . 4. 1989, p. 26 . No L 374/38 Official Journal of the European Communities 22. 12. 89 up to 1 p. m. or, if the Monday concerned is not a working day, on the first working day thereafter. The first day on which applications for licences may be lodged shall be Monday, 8 January 1990. 2. The Member States shall notify to the Commission by telex not later than 5 p. m. on the day following that on which applications are lodged as specified in paragraph 1 , the following particulars in respect of each application :  the quantity for which the licence is applied for,  the origin of the product,  the name of the applicant,  the name of the vessel entered in box 20. 3. The Commission shall determine and communicate to the Member States by telex not later than the Friday following the day on which applications are lodged the quantities for which licences are to be issued. 4. For applications transmitted as specified in paragraph 2, import licences shall be issued on the fifth working day following that on which the application is lodged. Article 8 Box 24 of the import licence shall contain one of the following forms of wording :  ExacciÃ ³n reguladora a percibir : 6 % ad valorem  Importafgift : 6 % af vÃ ¦rdien  Zu erhebende AbschÃ ¶pfung : 6 % des Zollwerts (a) must be accompanied by the original of a document, drawn up by the competent authorities of the country concerned, which certifies the origin of the goods ; (b) must be accompanied by proof, in the form of a copy of the bill of loading that the goods were loaded in the third country which issued the document referred to in (a) and are being shipped to the Community in the vessel referred to in the application ; (c) may not relate to a quantity which exceeds that for which the proof of origin and transport have been presented. 2. In the case of products as referred to in paragraph 1 and originating in Vietnam the application for an import licence must be accompanied by a document drawn up by the Vietnamese authorities in the year concerned and certifying that the products in question have been exported. That application shall also be covered by the provisions of paragraph 1 (b) and (c). 3 . Applications for licences as referred to in paragraphs 1 and 2 may not relate to a quantity of more than 7 500 tonnes per individual party concerned acting on his own behalf. B. Products of the types used for human consumption Article 4 Applications for import licences for the purpose of release for free circulation of products falling within CN codes 0714 10 91 and 0714 90 11 may not relate to a quantity of more than 150 tonnes per individual party concerned acting on his own behalf. TITLE II Common general provisions Article 5 The application for a licence and the import licence shall specify : 1 . in box 8 , the name of the country in which the product concerned originated. The licence shall entail the obligation to import from that country ; 2. in box 20, the name of the vessel in which the goods were shipped or are being shipped to the Community. Article 6 1 . Notwithstanding Article 12 ( 1 ) of Regulation (EEC) No 891 /89, the security against import licences shall be ECU 20 per tonne. 2. Where, pursuant to Article 7 (3), the quantity for which the licence is issued is less than that which was applied for, the security in respect of the difference shall be released. Article 7 1 . Applications for licences shall be lodged with the competent authorities of the Member States on Mondays  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · : 6% Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¹Ã ±  Amount to be levied : 6 % ad valorem  Prelevement a percevoir : 6 % ad valorem  Prelievo da riscuotere : 6 % ad valorem  Toe te passen heffing : 6 % ad valorem  Direito nivelador a cobrar : 6 % ad valorem. Article 9 1 . Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity released for free circulation may not exceed that shown in boxes 17 and 18 of the import licence ; to that end the figure '0' shall be entered in box 19 of the said licence. 2. The provisions of Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. Article 10 Licences shall be valid from their date of actual issue until the end of the second month following that date but not after 31 December of the year of issue . TITLE III Final provisions Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 22. 12. 89 Official Journal of the European Communities No L 374/39 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989. For the Commission Ray MAC SHARRY Member of the Commission